Chief Justice Robertson
delivered the opinion of the court.
The decree sought to be reversed, sul> jected a tract of land to sale by a commissioner, to satisfy an equitable lien, and also a small debt due by the vendee to the vendor, unconnected with the contract for the land.
The land was sold by the commissioner, and was purchased by the vendor himself, for a sum less than that for which he held a lien, and the amount produced by the sale was credited on the debt for the land.
The circuit court may have erred in decreeing á sale, without first making a nisi order'for the payment of the amount due for the land, and also, in decreeing a sale for any other purpose than the enforcement of the lien. But there is no cause appearing in the record for impeaching or invalidating the sale. The-court had jurisdiction of the subject matter. The amount due upon the land, has not been paid by the-sale of it. If the decree he erroneous it is not void, especially so far as it has been enforced by the sale-and-' credit. And therefore, the sale could not be effected by a reversal of the decree, nor could such a reversal benefit the plaintiffs in error.
Wherefore, as the only motive for seeking a reversal of the decree, is to avoid the sale which would not be effected by a reversal for any errors in the record;
The decree must be affirmed.
Note. — Judge Underwood did not sit in this cause.